Case 1:18-cv-02883-STV Document 90 Filed 04/19/21 USDC Colorado Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02883-STV

JACK SMITH,

      Plaintiff,

v.

ROBERT S. DAVIS,

     Defendant.
______________________________________________________________________

                                ORDER
______________________________________________________________________
Magistrate Judge Scott T. Varholak

      This matter is before the Court on Defendant’s Motion to Limit Testimony of

Mitchell Blass, M.D. Pursuant to C.R.S. § 13-64-401 and Fed. R. Evid. 702

(“Defendant’s Motion”) [#70], and Plaintiff’s Motion to Limit the Testimony of Wendy Gill,

M.D. Pursuant to C.R.S. § 13-64-401 and Fed. R. Evid. 702 (“Plaintiff’s Motion”) [#71]

(collectively, the “Motions”).   The parties have consented to proceed before the

undersigned United States Magistrate Judge for all proceedings, including entry of a

final judgment. [## 54, 55] The Court has carefully considered the Motions and related

briefing, the entire case file, and the applicable case law, and has determined that oral

argument would not materially assist in the disposition of the Motions. 1        For the

following reasons, Defendant’s Motion is GRANTED in part and DENIED in part and

Plaintiff’s Motion is GRANTED in part and DENIED in part.



1Additionally, neither party has requested a Daubert Hearing regarding these motions
and the Court finds that none is necessary.
Case 1:18-cv-02883-STV Document 90 Filed 04/19/21 USDC Colorado Page 2 of 12




I.     BACKGROUND

       This matter arises out of a spinal surgery performed on Plaintiff Jack Smith by

Defendant Dr. Robert S. Davis, a neurosurgeon, on September 12, 2016. [#3 at ¶¶ 2,

10] Following the surgery, Plaintiff exhibited a number of symptoms, including wound

drainage and “weakened condition and dizziness.” [Id. at ¶¶ 11, 12, 14, 20]        Plaintiff

ultimately underwent additional surgeries and hospital stays for complications from a

spinal infection and osteomyelitis. [Id. at ¶¶ 19-24] Plaintiff thereafter brought this

action alleging negligence by Defendant in “failing to timely recogniz[e], assess, treat

and care for Plaintiff’s persistent lumbar pain and complications at the wound site

resulting from [Defendant’s] surgery.”2 [Id. at ¶ 28] Each party filed a motion to limit

expert testimony on February 9, 2021 [## 70, 71], and the motions have been fully

briefed [## 72, 73, 74, 75].

II.    LEGAL STANDARD

       The admissibility of expert testimony in federal courts is governed by Federal

Rule of Evidence 702, which states:

       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise if:
       (a) the expert's scientific, technical, or other specialized knowledge will
       help the trier of fact to understand the evidence or to determine a fact in
       issue; (b) the testimony is based on sufficient facts or data; (c) the
       testimony is the product of reliable principles and methods; and (d) the



2 This action was originally removed based upon a claim for violation of the Emergency
Medical Treatment and Active Labor Act (“EMTALA”) against former Defendant Animas
Surgical Hospital. [#1; see generally #52 at 1] Plaintiff eventually dismissed his claims
against Animas Surgical Hospital [#36] and all that remains is a single state law
negligence claim against Defendant Davis. [See generally ## 3, 34, 36, 39, 52]
Nonetheless, the Court had supplemental jurisdiction over the negligence claim at the
time the matter was filed and, in any event, the remaining parties are diverse and the
amount in controversy exceeds $75,000. [#52 at 2]
                                            2
Case 1:18-cv-02883-STV Document 90 Filed 04/19/21 USDC Colorado Page 3 of 12




      expert has reliably applied the principles and methods to the facts of the
      case.

Fed. R. Evid. 702. Under this rule, the Court must “perform[ ] a two-step analysis.” 103

Investors I, L.P. v. Square D Co., 470 F.3d 985, 990 (10th Cir. 2006). First, it must

determine whether an expert is qualified, based on “knowledge, skill, experience,

training, or education.”       Estate of Grubbs v. Weld Cnty. Sheriff’s Office,

16-cv-00714-PAB-STV, 2018 WL 3145629, at *3 (D. Colo. June 26, 2018). Then, it

“must assess whether the specific proffered opinions are reliable.” Id. Rule 702 thus

imposes on the district court a “gatekeeper function to ‘ensure that any and all scientific

testimony or evidence admitted is not only relevant, but reliable.’” United States v.

Gabaldon, 389 F.3d 1090, 1098 (10th Cir. 2004) (quoting Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579, 589 (1993)). In this role, the Court must also ensure that

the proffered expert testimony will assist the trier of fact. See Kumho Tire Co., Ltd., v.

Carmichael, 526 U.S. 137, 156 (1999).

      “[C]ourts are in agreement that Rule 702 mandates a liberal standard for the

admissibility of expert testimony.” Cook v. Rockwell Intern. Corp., 580 F. Supp. 2d

1071, 1082 (D. Colo. 2006) (citing Daubert, 509 U.S. at 588). Accordingly, the trial

court has “broad discretion . . . both in deciding how to assess an expert's reliability,

including what procedures to utilize in making that assessment, as well as in making the

ultimate determination of reliability.” Dodge v. Cotter Corp., 328 F.3d 1212, 1223 (10th

Cir.2003); see Kumho Tire, 526 U.S. at 141-42.              “Cross-examination and the

presentation of contrary evidence continue to be appropriate means of challenging

shaky but admissible evidence.” Davies v. City of Lakewood, No. 14-cv-01285-RBJ,

2016 WL 614434, at *1 (D. Colo. Feb. 16, 2016). The proponent of the challenged


                                            3
Case 1:18-cv-02883-STV Document 90 Filed 04/19/21 USDC Colorado Page 4 of 12




expert testimony has the burden of establishing admissibility. United States v. Nacchio,

555 F.3d 1234, 1241 (10th Cir. 2009) (citing Ralston v. Smith & Nephew Richards, Inc.,

275 F.3d 965, 970 n.4 (10th Cir. 2001)).

       Although Rule 702 governs the admissibility of expert testimony, in state law

matters “a witness's competency to testify regarding a substantive issue, such as the

medical standard of care, is dictated by state law.”3           Estate of Grubbs, 2018 WL

3145629, at *6 (citing McDowell v. Brown, 392 F.3d 1283, 1295 (11th Cir. 2004); see

also Fed. R. Evid. 601 (“[I]n a civil case, state law governs the witness's competency

regarding a claim or defense for which state law supplies the rule of decision.”).

Colorado Revised Statute § 13-64-401 governs the qualification of expert witnesses in

medical malpractice actions in Colorado and is substantive in nature.               Panczner v.

Fraser, 374 F. Supp. 3d 1063, 1067 n. 3 (D. Colo. 2019). It states in relevant part:

       No person shall be qualified to testify as an expert witness concerning
       issues of negligence in any medical malpractice action or proceeding
       against a physician unless he not only is a licensed physician but can
       demonstrate by competent evidence that, as a result of training,
       education, knowledge, and experience in the evaluation, diagnosis, and
       treatment of the disease or injury which is the subject matter of the action
       or proceeding against the physician defendant, he was substantially
       familiar with applicable standards of care and practice as they relate to the
       act or omission which is the subject of the claim on the date of the
       incident. The court shall not permit an expert in one medical subspecialty
       to testify against a physician in another medical subspecialty unless, in
       addition to such a showing of substantial familiarity [with the applicable
       standard of care and practice], there is a showing that the standards of
       care and practice in the two fields are similar.

C.R.S. §13-64-401.


3 Once again, the only remaining claim asserts negligence under Colorado law. See
supra note 2. “When exercising jurisdiction over pendent state claims, [the Court] must
apply the substantive law of the forum state . . . just as [it] would if [its] jurisdiction rested
on diversity of citizenship.” Lytle v. City of Haysville, 138 F.3d 857, 868 (10th Cir.
1998).
                                                4
Case 1:18-cv-02883-STV Document 90 Filed 04/19/21 USDC Colorado Page 5 of 12




III.   ANALYSIS

       The parties’ motions to limit the testimony of expert witnesses in this matter deal

with essentially the same issue: whether each side’s infectious disease expert may

opine on the standard of care for Defendant Davis, a neurosurgeon. 4 [See generally

## 70, 71] In his Motion, Defendant argues that Plaintiff’s infectious disease expert, Dr.

Mitchell Blass, is not qualified to testify as to Defendant’s standard of care because Dr.

Blass practices in a specialty different from Defendant. [#70 at 2] In his parallel Motion,

Plaintiff argues that Dr. Blass’s testimony is appropriate, but that if this Court limits his

testimony, it should similarly limit the testimony of Defendant’s infectious disease

expert, Dr. Wendy Gill. [#71 at 2] The Court was provided with both experts’ CVs and

reports, as well as excerpts from Dr. Blass’s deposition testimony. [## 70-1; 70-2; 70-3;

71-1; 71-2] Both sides argue for the limitation of the expert testimony under Rule 702

and Colorado’s section 13-64-401. [##70, 81]

       A. Testimony Regarding the Neurosurgery Standard of Care

       First, there does not appear to be a genuine dispute regarding whether Dr. Blass

and Dr. Gill are qualified to testify as experts of neurosurgery—neither party argues that

these experts are so qualified. [#72 at 4 5; #73 at 4 6] And indeed, the Court finds that

neither party has made a showing that either doctor is qualified by license, skill,


4 Neither party objects to the proposed testimony by each expert regarding causation.
[##70, 71] And, in particular, neither party raises objections regarding the reliability of
the proposed expert testimony, nor do they argue that it will not assist the trier of fact.
[Id.]
5 “Dr. Gill is not being offered to provide any opinions regarding the standard of care of

a neurosurgeon. . . . Rather, Dr. Gill is endorsed to explain that there was no evidence
of an infection between Plaintiff’s surgery on September 12, 2016 and the culture
identification approximately one month later.” [#72 at 4]
6 “Plaintiff will rely upon other experts to present testimony regarding the standard of

care of a neurosurgeon.” [#73 at 4]
                                             5
Case 1:18-cv-02883-STV Document 90 Filed 04/19/21 USDC Colorado Page 6 of 12




knowledge, training, or experience in the field of neurosurgery. [See ## 70-2; 71-2]; see

also Fed. R. Civ. P. 702. Similarly, neither party has made a showing that either Dr.

Blass or Dr. Gill has a “substantial familiarity” with the standard of care applicable to a

neurosurgeon, nor that the standards of care between neurosurgery and the treatment

of infectious diseases are similar. C.R.S. § 13-64-401. The Court therefore finds that

neither infectious disease expert is qualified to testify as to the standard of care for

neurosurgery. 7   The Court will therefore turn to each party’s objections to specific

opinions offered by these experts.

      B. Plaintiff’s Expert: Dr. Blass

      Defendant does not dispute that Dr. Blass is qualified to render causation

opinions regarding his specialty of infectious disease. 8 [#70 at 8] However, Defendant

objects to what he refers to as “standard of care” opinions in Dr. Blass’s report. [See

generally #70]

      At the outset, Defendant’s Motion fails to comply with this Court’s Practice

Standards because it does not “identify with specificity each opinion the moving party

seeks to exclude.” STV Civil Practice Standards at 7. Instead, the Motion states only



7 Courts in Colorado and this District have determined that a doctor may testify as to a
general standard of care in the medical profession, even if she does not make a
sufficient showing as to the similarity between, or her familiarity with, the standards of
care of two different subspecialities. Hall v. Frankel, 190 P.3d 852, 859 (Colo. App.
2008) (finding that under C.R.S. § 13-64-401 an expert may testify to the “general
standard of care common to the medical profession, . . . applicable to any physician.”);
Panczner, 374 F.Supp.3d at 1068 (same). However, neither side has argued that their
expert intends to testify as to a general standard of medical care, so the Court does not
assess whether either expert has made a sufficient showing on that ground.
8 “Here, Defendant does not dispute Dr. Blass’s qualifications to render causation

opinions within the realm of his specialty of infectious disease. Rather, Defendant
argues that Dr. Blass, as an infectious disease expert, is not qualified to render
standard of care opinions against Defendant Dr. Davis, a neurosurgeon.” [#70 at 8]
                                            6
Case 1:18-cv-02883-STV Document 90 Filed 04/19/21 USDC Colorado Page 7 of 12




generally that Defendant objects to what he asserts are “standard of care opinions” and

characterizes Dr. Blass’s report as opining on Defendant’s negligence and containing

“opinions critical of [Defendant].”    [#70 at 3, 4]    Defendant’s Reply fairs better by

identifying that Defendant objects to Dr. Blass’s use of the terms “failures” and “poor

wound management.” [#74 at 2] Defendant also objects to Dr. Blass’s opinion that

“[i]dentification and definitive therapy should have been recognized by [Defendant] as of

October 4, 2016.” [Id.] Therefore, in the interest of clarifying issues before trial, and

because some of the objections raised by Defendant are addressed by Plaintiff in his

Response [#73 at 3], the Court will address these objections.

       First, the Court finds that Dr. Blass is qualified to testify as an expert in infectious

disease, based upon his “knowledge, skill, experience, training, or education.” Fed. R.

Evid. 702. Dr. Blass has been a licensed physician since 1992 and is board certified in

internal medicine and infectious disease. [## 70-1 at 1; 70-2] The Court further finds,

and Defendant does not disagree, that Dr. Blass is qualified to opine regarding post-

operative infections as an infectious disease specialist, although not as a surgeon. [See

##70 at 8; 70-2; 70-3 at 5(61:2-6) (deposition testimony stating Dr. Blass is involved

with treating CSF leaks about three times per year)]; see also Seeley v. Home Depot

U.S.A., Inc., No. 17-cv-00584-PAB-NYW, 2018 WL 4275375, at *8 (D. Colo. Sept. 7,

2018) (finding that expert doctor’s experience treating the injury at issue qualified him to

testify as to causation). Finally, although not specifically challenged, the Court, in its

gatekeeping role, finds that Dr. Blass has relied on sufficient data to satisfy the Court at

this stage of the reliability of his opinions. See Seeley, 2018 WL 4275375, at *10




                                              7
Case 1:18-cv-02883-STV Document 90 Filed 04/19/21 USDC Colorado Page 8 of 12




(“Experts frequently rely on secondary sources, such as medical records, . . . to develop

opinions on causation.”). 9

       The Court next turns to Defendant’s objection to Dr. Blass’s opinion that

“[i]dentification and definitive therapy should have been recognized by [Defendant] as of

October 4, 2016.” [#70-1 at 3] Defendant argues that Dr. Blass is not qualified to opine

on what Defendant, a neurosurgeon, “should” have done. Outside of the context of the

testimony itself, the Court finds this statement somewhat ambiguous, as it may imply a

standard of care assessment or a specialty-related opinion regarding the timing of the

appearance of certain indicators. However, the Court is sympathetic to Defendant’s

contention that the phrase identified may imply a standard of care opinion. This Court

has already found that Dr. Blass may not opine on the standard of care for

neurosurgery. [See supra, III.A.] Therefore, to the extent this statement makes such an

opinion regarding action Defendant “should” have taken, it shall be excluded. However,

to the extent that Dr. Blass seeks to testify regarding the existence of identifiable

conditions by a certain date, that opinion shall be permitted. See Gasteazoro by and

through Eder v. Catholic Health Initiatives Colorado, 408 P.3d 874, 883-84 (Colo. App.

2014) (permitting expert doctor not qualified as to the standard of care to opine

regarding the presentation of symptoms).

       The Court makes the same finding as to Defendant’s objections to phrases such

as “poor wound management” and “failures.” Dr. Blass may not qualify his opinions in

ways that impermissibly imply that Defendant failed to meet a neurosurgical standard of



9 This finding does not preclude further objections at trial, nor does it relieve Plaintiff
from his burden to prove the admissibility of his expert at trial. Nacchio, 555 F.3d at
1241.
                                            8
Case 1:18-cv-02883-STV Document 90 Filed 04/19/21 USDC Colorado Page 9 of 12




care, as he is not qualified to provide such an opinion. However, this does not preclude

Dr. Blass from identifying the occurrence or absence of an action and thereafter

describing how such course of action did or would have impacted Plaintiff’s condition,

so long as he “stays within the reasonable confines of his subject area” of infectious

diseases. Ralston, 275 F.3d at 970 (quotation marks and citation omitted). 10

       C. Defendant’s Expert: Dr. Gill

       Plaintiff, in his parallel motion, seeks to exclude standard of care opinions made

by Defendant’s infectious disease expert, Dr. Gill. [#71] Plaintiff’s motion identifies one

opinion contained in Dr. Gill’s report that he argues contains an impermissible standard

of care opinion. [Id. at 2] The contested opinion states:

       “[V]igilant monitoring without intervention is appropriate unless and until
       the quality of the drainage changes, or there is some other indication of
       infection. In this case, there were no signs or symptoms of infection that
       were missed or ignored while the patient was under [Defendant’s] care.”

[Id.; #71-1 at 4] Plaintiff argues that this statement opines on what a “reasonably careful

neurosurgeon should have done in the same or similar situation as the defendant in

treating and caring for the patient.” [#71 at 2]




10  Defendant also argues for the first time in his reply that he believes Dr. Blass has
improperly relied upon the opinions of other experts by not citing those experts in his
report. [#74 at 3] Because this argument is cursory and raised for the first time in the
reply, the Court will not consider it. See Tran v. Trustees of State Colleges in Colorado,
355 F.3d 1263, 1266 (10th Cir. 2004) (“Issues not raised in the opening brief are
deemed abandoned or waived.” (quotation omitted)). Additionally, Defendant makes this
argument based upon a single statement in Plaintiff’s Response: “Dr. Blass will also
testify regarding the causal connection of failures identified [ ] by his colleagues and the
injuries suffered by [Plaintiff].” [#73 at 4] The Court finds this statement to be
ambiguous, as it may refer either to information relied on by Dr. Blass or to Plaintiff’s
broad trial strategy. The Court therefore does not have sufficient information by which
to assess Defendant’s contention. Defendant may renew his objection, if necessary, at
trial.
                                              9
Case 1:18-cv-02883-STV Document 90 Filed 04/19/21 USDC Colorado Page 10 of 12




        As with Dr. Blass, this Court again makes a preliminary determination that Dr. Gill

 is qualified to testify as an expert in infectious disease, based upon her “knowledge,

 skill, experience, training, or education.” Fed. R. Evid. 702. Dr. Gill has been a board

 certified infectious disease physician for over 10 years, maintains a full-time medical

 practice handling infection issues, 11 and has published within the field of infectious

 diseases. [## 71-1 at 1; 71-2] Dr. Gill has also reviewed the medical records relevant

 to this matter. [See #71-1] See Seeley, 2018 WL 4275375, at *10. At this time,

 therefore, the Court is satisfied that Dr. Gill may testify as an expert in infectious

 disease under Rule 702. 12

        As with Dr. Blass, the Court reiterates that Dr. Gill is not qualified to opine on the

 neurosurgical standard of care and may not qualify her opinions such that they

 impermissibly imply an opinion regarding the neurosurgical standard of care.            [See

 supra, III.A.] Accordingly, the first portion of the contested opinion 13 shall be excluded

 to the degree that it describes what a reasonably careful neurosurgeon should have

 done to care for the wound. However, Dr. Gill may give testimony that describes the

 signs and symptoms that indicate the presence of an infection—for example, change in

 drainage color.   Dr. Gill is also qualified to opine regarding the existence, or lack

 thereof, of relevant medical symptoms of infection in this case, based upon her review



 11 Dr. Gill’s expert report states: “My practice consists of patients with a broad range of
 infection issues including transplant-associated infections (solid organ and stem cell
 transplant), orthopedic infections, travel and tropical related infections, HIV, complex
 skin and soft tissue infections, and general infectious disease.” [#72-2 at 1]
 12 This finding does not preclude further objections at trial, nor does it relieve Defendant

 from his burden to prove the admissibility of his expert at trial. Nacchio, 555 F.3d at
 1241.
 13 “[V]igilant monitoring without intervention is appropriate unless and until the quality of

 the drainage changes, or there is some other indication of infection.” [#71-1 at 4]
                                              10
Case 1:18-cv-02883-STV Document 90 Filed 04/19/21 USDC Colorado Page 11 of 12




 of relevant medical records. See Gasteazoro, 408 P.3d at 883; Ralston, 275 F.3d at

 970. The second portion of the contested opinion is therefore admissible.

       D. Rule 403

       Finally, both parties argue that standard of care opinions by the infectious

 disease experts should be excluded under Federal Rule of Evidence 403 as unfairly

 prejudicial, a waste of the Court’s time, and cumulative.   [## 70 at 9; 71 at 3-4] This

 Court has determined that neither expert is qualified to opine regarding the standard of

 care for neurosurgery and therefore does not reach this argument.

 IV.   CONCLUSION

       For the foregoing reasons, this Court GRANTS in part and DENIES in part

 Defendant’s Motion to Limit Testimony of Mitchell Blass, M.D. Pursuant to C.R.S. § 13-

 64-401 and Fed. R. Evid. 702 [#70], and GRANTS in part and DENIES in part

 Plaintiff’s Motion to Limit the Testimony of Wendy Gill, M.D. Pursuant to C.R.S. § 13-64-

 401 and Fed. R. Evid. 702 [#71]. Specifically, the Court GRANTS each motion to the

 extent they seek to generally exclude testimony by Dr. Blass and Dr. Gill regarding the

 neurosurgical standard of care. The Court DENIES without prejudice each motion to

 the extent they seek to fully exclude specific opinions identified in the expert reports.

 Dr. Blass and Dr. Gill may offer the challenged opinions in a manner consistent with the

 findings in this Order, and the Court reserves until trial ruling further on the proposed

 opinions. The Court is confident that care by counsel and the experts in the expression

 of questions and answers, combined with robust cross examination, can alleviate

 confusion as to the scope of testimony. See Davies, 2016 WL 614434, at *1, 7 (finding




                                            11
Case 1:18-cv-02883-STV Document 90 Filed 04/19/21 USDC Colorado Page 12 of 12




 that cross examination and phrasing of questions by counsel are appropriate controls

 for potentially objectionable expert testimony).


 DATED: April 19, 2021                              BY THE COURT:

                                                    s/Scott T. Varholak
                                                    United States Magistrate Judge




                                             12
